DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered. 
Response to Amendments
Applicant's amendments to claim 1, filed 8/4/2022 has been entered. Claims 1-19 remain pending, of which claims 1-5, 12, and 14-19 are being considered on their merits. Claims 6-11 and 13 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	 
Election/Restrictions
Applicant’s election without traverse of the species of “dexamethasone”, “chondrogenic agent”, and “subpopulation of differentiated immune cells” in the reply filed on 10/29/2018 stands.
Claim Interpretation
Claim 1 is drawn to cells “that express a stem cell transcription factor but do not detectably express MHC Class I or cell surface markers CD13, CD44, CD45, CD90, and 105”. The use of the term “or” limits the claim to either (1) not detectably expressing MHC Class I, or (2) not detectably expressing cell surface markers CD13, CD44, CD45, CD90, and 105. It is noted on page 9 of the reply filed 10/8/2020, applicant agrees with this claim interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 12, and 15-19 remain rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Furcht et al. (2004, U.S. Patent Application Publication 2004/0107453; on 6/20/2018 IDS) in view of Weiss et al (U.S. PGPUB 2004/0136967), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Egner et al (1995, Immunology,  85: 611-620), Boireta et al (2005, Experimental Hematology 33: 219–225) and Marshak et al (1999, U.S. Patent 5,908,782).
Regarding claim 1, Furcht teaches that multipotent adult stem cells (MASCs) isolated from bone marrow (reads on tissue derived) of C57BL/6 mice are Rex-1+ CD44- CD45- MHC class I-, and that they can be CD13- depending on culture conditions (see Examples 1 and 2; paragraphs [0096]-[0109]); any culture component reads on pharmaceutically acceptable carrier. Regarding claim 1, Furcht teaches the cells are useful for tissue transplantation (see paragraphs [0040]-[0041]). Regarding claim 1, Furcht teaches it is useful to culture and differentiate the MASCs (see Examples 5; paragraphs [0119]-[0145]), and Furcht teaches MASCs can give rise to cells from all three germ layers (see Example 8 at paragraphs [0169]-[0175]). Regarding claims 2-5 and 12, Furcht teaches the cells may be cultured and may be differentiated with dexamethasone (see Examples 3 and 10-11). Regarding claim 15, Furcht teaches culturing the cells with extracellular matrix components (see Example 1). Regarding claim 16, Furcht teaches the cells may be altered to express a transgene that allows for tracking of the cells (see Example 8). Regarding claims 17-18, Furcht teaches the cells may be autologous or allogeneic (see paragraph [0084]).
Furcht does not teach analyzing an expression profile prior to culture, not contacting the cells with serum, or cryopreserving the cells. Furcht is silent as to MASCs’ expression of CD90 and CD105.
Regarding claim 1, Weiss is drawn to methods of isolating and using a variety of totipotent, pluripotent, or multipotent cells (see abstract). Regarding claim 1, Weiss teaches prior to culture, fluorescence activated cell sorting can be used to separate cells with expression of specific markers (see paragraph [0117. Regarding claims 1 and 19, Weiss teaches the cells can be cryopreserved in DMSO (see paragraph [0133]). Regarding claim 1, Weiss teaches that CD45 is a marker of the hematopoietic lineage, and is not expressed on the totipotent, pluripotent, or multipotent cells analyzed by Weiss (see paragraph [0208]).
Regarding claim 1, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). Regarding claim 1, Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype (see col. 1 on page 102).
Regarding claim 1, Egner teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13 (see col. 2 on page 614).
Regarding claim 1, Boireta is drawn to characterization of marker expression of nonexpanded mesenchymal progenitor cells from normal adult human bone marrow (see abstract). Regarding claim 1, Boireta teaches that most of the cells that were analyzed prior to culture were negative for CD45, CD90, and CD105 (see pages 221-222).
Regarding claim1, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
It would have been obvious to combine Furcht with Varma, Egner, Boireta and Weiss to select a population of Furcht’s cells that are negative for each of CD13, CD44, CD45, MHC class I, CD90 and CD105, and to analyze an expression profile prior to culturing the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for each of CD13, CD44, CD45, MHC class I, CD90 and CD105 because Furcht establishes that the cells of interest do not need to express CD13, CD44, CD45, MHC class I, and because Boireta establishes that most cells from bone marrow do not express CD45, CD90, and CD105, while Egner teaches freshly isolated cells can be CD13 negative. Additionally, Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype.  The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for each of CD13, CD44, CD45, MHC class I, CD90 and CD105 because Weiss establishes CD45 is expressed by other cell types that are distinct from Furcht’s cells of interest, and Boireta establishes that most cells from bone marrow do not express CD45, CD90, and CD105. Additionally, Egner teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13. A person of ordinary skill in the art would have had a reasonable expectation of success in analyzing an expression profile of Furcht’s cells prior to culturing the cells and because Weiss and Boireta teach expression patterns can be analyzed prior to culture. The skilled artisan would have been motivated to analyze an expression profile prior to culturing the cells because the method of analyzing an expression pattern of cells allows for the cells to be used following the analysis. Additionally, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required.
It would have been obvious to combine Furcht and Weiss to cryopreserve the Furcht’s stem cells in DMSO. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving the Furcht’s stem cells in DMSO because Weiss teaches stem cells can be cryopreserved in DMSO. The skilled artisan would have been motivated to cryopreserve the Furcht’s stem cells in DMSO because it would allow for the cells to be preserved for use at a later time.
It would have been obvious to combine Furcht and Marshak to use serum free conditions for Furcht’s stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using serum free conditions for Furcht’s stem cells because Marshak teaches that serum free conditions can be used for bone marrow stem cells. The skilled artisan would have been motivated to use serum free conditions for Furcht’s stem cells because Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells.
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for joint surgery” does not affect the patentability of the claimed composition/method. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. Methods are defined by their constituent steps, not by an intended use or application, unless that intended use imposes operative limits on the steps within the method. Additionally, Furcht teaches the cells are useful for tissue transplantation, and therefore Furcht’s cells read on cells that can be used for this purpose. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.


Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
Applicant discusses Furcht’s culturing methods, and highlights that Furcht teaches culturing the cells in serum. However, the rejection is not over Furcht’s cultured cells, but rather the obviousness to select Furcht’s cells prior to culture expansion. As discussed above, the Egner teaches analyzing the expression of uncultured non-lineage committed cells from bone marrow (Furcht’s source of cells), and Varma provides motivation for selecting uncultured cells while Marshak provides motivation for using serum free conditions. Specifically, as stated above, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Therefore Furcht’s teachings in view of the secondary references render this limitation obvious and therefore this argument is not persuasive.  Additionally, while applicant alleges that Furcht’s expression pattern is not the known expression pattern of uncultured cells that have not been contacted with serum, it is noted that applicant does not provide any support for this position. The absence of evidence is not the evidence of the absence. Therefore, while applicant continues by highlighting that expression patterns change with culture, there is nothing on the record to suggest that the specific taught markers that are known to be markers for Furcht’s cells would not be present on Furcht’s cells prior to culture.
Applicant highlights that in one of Furcht’s examples of one cell line, under specific culturing conditions, that said cells are positive for the expression of CD13. Applicant also notes that in another example of one cell line, under specific culturing conditions, that said cells are negative for the expression of CD13 but positive for the expression of CD44 and CD45. Applicant concludes that this means expression of CD13, CD44 and/or CD45 are not known prior to culture. As an initial matter, as stated in the claim interpretation and as acknowledged by the applicant on page 9 of the instant reply, the claims are not limited to cell that do not express CD13, CD44 and CD45 as long as they do not express MHC Class I, and Furcht teaches that the cells are negative for the expression of MHC Class I. Furthermore, Furcht discusses repeatedly throughout the publication that the cells of interest are negative for CD44 and CD45 (see for example paragraphs [0031], [0108] and claim 11). Furcht does not assay each of the cell lines for CD13, and there is no evidence that all of Furcht’s cells that are not assayed for CD13 would be expected to necessarily express CD13, especially since Furcht teaches that the cells may not express CD13. Additionally, the rejection above also highlights that CD45 is a marker for specific cells types, and not undifferentiated stem cells which Furcht is interested in. Importantly, the Egner reference also teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13, while the Varma reference teaches that cultured vs uncultured cells only differed slightly in their immunophenotype. These teachings by the secondary references also support the position that Furcht’s undifferentiated cells would not express these markers prior to culture. Therefore in view of the teachings of the secondary references, it is obvious for Furcht to select and use a population of cells that it negative for both CD13 and CD45. Therefore this argument is not persuasive.
Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also point out that Marshak teaches cells can be contacted with serum. Applicant further highlights that Varma does not teach the claimed cell type with the claimed expression pattern. However, as stated above, the Varma reference was relied upon for teaching that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (as taught by Marshak). In other words, Varma was relied upon for providing motivation to select uncultured stem cells and not for teaching the claimed stem cells. Applicant highlights that Varma does teach that there are some changes in expression of five markers. However, the teaching of Varma cited in the rejection is what Varma’s concludes at the end of their study. Specifically, Varma states that their study “demonstrated that freshly isolated ASCs slightly differed in immunophenotype from cultured ASCs”. Therefore it is clear that Varma concludes that their finding that five markers had some level of different expression, out of all the markers assayed, was not a significant difference. Again, and importantly, the applicant has not provided any evidence that Furcht’s cells do not express the claimed markers. The rejection above is over the obviousness to obtain cells that are not cultured and not contacted with serum. As applicant has not presented any evidence that Furcht’s cells, uncultured and not contacted with serum, would not expressed markers that Furcht and the secondary references teach are on the cells, this argument is not persuasive. The absence of evidence is not the evidence of the absence.
Applicant summarizes the secondary reference Boireta, highlights that Boireta alone does not teach all of the features of the claimed method. However, the secondary reference Boireta is not applied alone, but in combination with the other cited references, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. As stated above, the Boiret reference was solely cited for teaching that Boireta reference teaches that most of the cells from bone marrow (Furcht’s source of cells) are negative for CD45, CD90 and CD105. While applicant summarizes the teachings of Boireta to highlight that the cells are cultured with serum, Boireta specifically teaches that the analyzed cells were not culture expanded and the secondary reference Marshak provides motivation for not contacting cells with serum. Furthermore, applicant is pointed to the conclusion of Boireta in the abstract, where Boireta teaches that that the phenotype is relevant to fresh bone marrow. Applicant continues by alleging that CD105 was expressed following adhesion/culture. However, Figure 1 of Boireta shows that only an average of 15% of the cells were CD105 positive, meaning that about 85% of the cells assayed were CD105 negative. Therefore this teaching by Boireta does provide support for the rejection.
Applicant highlights that the intended use of the cells is “for joint surgery”. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for joint surgery” does not affect the patentability of the claimed composition/method. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. Methods are defined by their constituent steps, not by an intended use or application, unless that intended use imposes operative limits on the steps within the method. Additionally, Furcht teaches the cells are useful for tissue transplantation, and therefore Furcht’s cells read on cells that can be used for this purpose. 
Applicant alleges Riemann does not remedy the alleged deficiencies in Furcht. However, as applicant’s arguments regarding Furcht were not persuasive, this argument is not persuasive. 

Claim 14 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furcht et al. (2004, U.S. Patent Application Publication 2004/0107453; on 6/20/2018 IDS) in view of Weiss et al (U.S. PGPUB 2004/0136967), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Egner et al (1995, Immunology,  85: 611-620), Boireta et al (2005, Experimental Hematology 33: 219–225) and and Marshak et al (1999, U.S. Patent 5,908,782), as applied to claims 1-5, 12, and 15-19 above, and further in view of McIntosh et al (2002, U.S. Patent 6,368,636).
The teachings of Furcht, Boireta, Varma, Egner, Weiss and Marshak are discussed and relied upon above.
Furcht does not teach combining the stem cells with primary immune cells (claim 14). 
Regarding claim 14, McIntosh teaches if can be useful to combine stem cells with primary immune cells to test their immune- responsiveness (see Example 1).
It would have been obvious to combine Furcht and McIntosh combine Furcht’s stem cells with primary immune cells. A person of ordinary skill in the art would have had a reasonable expectation of success in combining Furcht’s stem cells with primary immune cells because McIntosh establishes these two cell types can be combined. The skilled artisan would have been motivated to combine Furcht’s stem cells with primary immune cells because McIntosh teaches if can be useful to combine stem cells with primary immune cells to test their immune- responsiveness.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. Applicant alleges McIntosh does not remedy the alleged deficiencies in Furcht. However, as applicant’s arguments regarding Furcht were not persuasive, this argument is not persuasive. 





Conclusion
No claims are free of the art. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A MCNEIL/Examiner, Art Unit 1653